



Exhibit 10.34
noodleslogoa10.jpg [noodleslogoa10.jpg]








December 3, 2019
    
Stacey Pool
Boulder Colorado


Dear Stacey,
 
We are pleased to offer you the position of Chief Marketing Officer with Noodles
& Company. This offer is contingent upon your successful completion of a
background check. Below are the details of your new position:
 
•
Your start date is December 30, 2019.

•
Your title is Chief Marketing Officer.

•
You will report to Dave Boennighausen.

•
Your base pay will be $325,000 on an annual basis, paid bi-weekly, less payroll
deductions and all required withholdings.

•
We want you to have a continued stake in our success. As such, you will also
receive an equity grant each year. You will receive an initial grant equal to
$150,000 on your start date, with a 4-year level vesting period (3-year level
vesting for the performance-based stock). This grant will be comprised of equal
amounts ($50,000/each) nonqualified stock options, performance-based restricted
stock units, and restricted stock units. Thereafter, equity grants are made
during our annual grant process at the end of the second quarter each year.  You
will be eligible for the 2020 annual grant. While these grants are subject to
change as directed by the Compensation Committee of the Company, the grant is
currently valued at $300,000, comprised of 33 1/3% nonqualified stock options,
33 1/3% performance-based restricted stock units, and 33 1/3% restricted stock
units.  The terms of this plan are subject to change, and you must still be an
employee when the grants are issued.

•
You will be eligible for an annual merit review for fiscal year 2020 so long as
you remain employed with Noodles & Company. The review might lead to an increase
in your compensation and is tied to your annual performance review and
performance criteria.

•
You will be eligible to participate in the 2020 Company Bonus Program depending
on both the company’s and your performance. Your bonus target is 60% of your
annual salary. You must be actively employed by Noodles & Company at the time
the bonus is paid out. The terms and conditions of the bonus plan may vary from
year to year.

•
Noodles & Company offers a variety of benefits for you, your spouse or domestic
partner, and your family. Please refer to the 2019-2020 Employee Benefits
Summary included with this letter for additional information. You will be able
to enroll for your benefits online 48 hours after your start date. If you choose
to enroll, your benefits will be effective on the 1st of the month following 30
days from your start date. Employee health premiums are deducted from each
bi-weekly paycheck on a pre-tax basis. Please note the deadline for benefits
enrollment is 30 days from your benefits effective date.

•
Noodles & Company has agreed to provide you with a sign-on bonus of $100,000.00
(gross). Please review and sign the terms and conditions contained in Noodles &
Company’s Signing Bonus / Cash Advance Payback Agreement.

•
You will be eligible for a monthly car allowance of $750.

•
You will be eligible for a monthly Cell Phone Reimbursement up to $150,
dependent on your actual spend.

•
You will be entitled to a 9-month severance agreement if you are terminated
without cause, subject to approval by the Compensation Committee of Noodles &
Company Board of Directors.








--------------------------------------------------------------------------------





Noodles & Company maintains that all employment offers are contingent upon the
successful results of the background check. You understand that the terms of
this letter do not imply employment for a specific period. Your employment is at
will; either you or the Company can terminate it at any time, with or without
cause. The Company reserves the right to amend the bonus and benefits plans as
necessary.
 
We look forward to having you join us in what we expect will be a mutually
rewarding relationship and great career move for you. If you have questions,
please contact me at 303.710.5955.


Sincerely,
 
/s/ Sue Petersen
 
Sue Petersen
Vice President, HR
 
Please sign below to accept this offer and return a scanned copy to me. Please
keep a copy for your personal files.




Signature _________________________________________________________________ Date
______________
    





--------------------------------------------------------------------------------










